Citation Nr: 0915961	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  03-27 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of metatarsal fractures of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal.  

The appeal was remanded in May 2005 and August 2006.  
Unfortunately, the appeal must once again be remanded for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain private treatment records and 
a VA opinion and to provide the Veteran with proper notice

This appeal has been previously remanded to attempt to obtain 
treatment records from the Hays Medical Center between April 
12, 2002, and April 17, 2002.  After repeated requests for 
the records from VA, to include the Hays Clinic, it was 
determined that the records in question were private 
treatment records.  A November 2008 Deferred Rating Decision 
details the history of the requests for this information.  In 
January 2009, the Veteran was asked to submit a release for 
the Hays Medical Center.  The record indicates that the 
Veteran has not replied to this request.  As previously 
noted, in September 2002, the Veteran completed an 
authorization form to obtain treatment records from the Hays 
Medical Center.  On this release, the Veteran also indicated 
that he had received treatment from Hays Medical Center, VA 
Wichita, and Dr. Murphy.  Although records from VA Wichita 
have been associated with the claims file, attempts to obtain 
records from Dr. Murphy have not been made.  38 C.F.R. 
§ 3.159(c)(1).  Further, although the Veteran was provided 
with an opportunity to submit a release for the private 
treatment records from Hays Medical Center, the Board 
concludes that in light of the confusion regarding whether 
Hays was a private or VA facility, the Veteran should be 
given another opportunity to submit a current release.  

Additionally, the Board notes that the December 2002 VA 
opinion does not fully address the issues pertaining to a 
38 U.S.C.A. § 1151 claim.  Under certain circumstances 
38 U.S.C.A. § 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected.  See also 38 C.F.R. § 
3.361 (2008).  For claims filed after October 1, 1997, the 
disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2008).

Additionally, VA's General Counsel has held that under the 
provisions of 38 U.S.C. § 1151 benefits may be paid for 
disability or death attributable to VA's failure to diagnose 
and/or treat a preexisting condition when VA provides 
treatment or an examination.  Disability or death due to a 
preexisting condition may be viewed as occurring "as a result 
of" the VA treatment or examination only if a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered treatment which probably would 
have avoided the resulting disability or death.  The General 
Counsel's opinion went on to explain that the factual 
elements necessary to support a claim based on failure to 
diagnose or treat a preexisting condition may vary with the 
facts of each case and the nature of the particular injury 
and cause alleged by the claimant.  As a general matter, 
however, entitlement to benefits based on such claims would 
ordinarily require a determination that: (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.  VAOPGCPREC 5-2001 (Feb. 5, 2001).  The Board is 
bound by the precedent opinions of VA's General Counsel.  38 
C.F.R. § 19.5 (2008).  While the General Counsel Opinion 
addressed a prior version of 38 U.S.C.A. § 1151, the Board 
sees no alteration in the current version that would render 
the application of this holding inapplicable. Moreover, this 
was later codified under regulation: Hospital care or medical 
or surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2008).

In this case, the Veteran was involved in a motorcycle 
accident and was initially treated at Hays Medical Center.  
Subsequently, the Veteran transferred to the Wichita VA.  
After transferring, the Veteran alleges that the Wichita VA 
failed to identify and treat the fractures in his left foot 
metatarsals that he had suffered in a motorcycle accident.  
Because of VA's failure to properly treat him, he asserts 
that his left foot healed improperly and now he has 
additional problems with his foot and left leg.  

Although the December 2002 VA examiner determined that there 
was no fault in VA care with regard to the left foot 
metatarsal fractures, the examiner did not address the 
specific issues referenced above in order for the Board to 
properly decide his claim.  Consequently, a remand for 
another VA opinion is necessary.  

Additionally, the Board notes that although the Veteran has 
been provided with the provisions of 38 C.F.R. § 3.358, he 
has not been provided with the revised version of the 
regulation applicable to claims filed after October 1997.  
Thus, the Veteran should be provided with the provisions of 
38 C.F.R. § 3.361 on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases 
from the Veteran, attempts should be made 
to obtain private treatment records for 
the Hays Medical Center at the address 
listed on the November 2008 Deferred 
Rating Decision and from Dr. Murphy at the 
address listed on the September 2002 
release previously submitted by the 
Veteran.  

2.  The AMC/RO should schedule an 
appropriate examination to determine the 
residuals of the metatarsal fractures of 
the left foot.  Even if the Veteran does 
not appear for the VA examination, the 
examiner should review the entire claims 
folder and express opinions, including the 
degree of probability expressed in terms 
of is it at least as likely as not, 
regarding the following questions:

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

(a) Does the Veteran have additional 
disability (to include left foot and left 
ankle impairment) that was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing hospital care, medical or 
surgical treatment, or examination while 
at the Wichita VA?

If so, 

(b) is the additional disability 
proximately caused by:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in performing the surgery or 
surgeries; and if so, did VA fail to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider or

(2) from an event not reasonably 
foreseeable?

Additionally: 

(c) did the Veteran suffer a disability 
attributable to VA's failure to diagnose 
and/or treat the left foot metatarsal 
fractures suffered in the motorcycle 
accident on April 12, 2002?

(1) should a physician exercising the 
degree of skill and care ordinarily 
required of the medical profession 
reasonably have diagnosed the condition 
and rendered treatment?

(2) did the Veteran suffer disability 
which probably would have been avoided if 
proper diagnosis and treatment had been 
rendered?  

The physician should adequately summarize 
the relevant history and clinical 
findings, and provide adequate reasons for 
the medical conclusions rendered.

3.  Thereafter, the RO should consider any 
additional evidence and readjudicate the 
Veteran's claim for § 1151 benefits in 
light of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
including the provisions of 38 C.F.R. 
§ 3.361 and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of the Veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




